The appeal in this case was consolidated here for argument with that of No. 6060, styled Charley B. McCollister v. Police Jury of Sabine Parish, Louisiana, 197 So. 303.
The pleadings, the facts and the issues in this case are identical with those in case No. 6060, referred to above; and, for the reasons assigned therein, the judgment herein, appealed from, is annulled, avoided and reversed. Plaintiff's demand is rejected and his suit dismissed at his cost.
                              On Rehearing.